        Case 1:21-cv-00616-RP Document 71 Filed 08/16/21 Page 1 of 6



              UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF TEXAS
                     AUSTIN DIVISION


 Whole Woman’s Health, et al.,

                        Plaintiffs,
                                                   Case No. 1:21-cv-00616-RP
 v.

 Austin Reeve Jackson, et al.,

                        Defendants.


 DEFENDANT MARK LEE DICKSON’S MOTION TO STRIKE
PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION FOR
            VIOLATING LOCAL RULE 7(c)(2)
      The rules of this Court limit a motion for preliminary injunction to 20 pages. See
Local Rule 7(c)(2). On August 7, 2021, the plaintiffs filed a motion for preliminary
injunction that is eight pages long. See Pls.’ Mot. for Prelim. Inj., ECF No. 53. But
this motion does not present an argument for how this Court could assert subject-
matter jurisdiction over the plaintiffs’ claims. See id. at 4. Instead, the motion purports
to “incorporate by reference the[] forthcoming opposition to Defendants’ motions
to dismiss, which will make clear that the Court has subject-matter jurisdiction over
this action.” Id. On August 11, 2021, the plaintiffs filed three separate briefs opposing
the defendants’ motions to dismiss for lack of subject-matter jurisdiction, which came
in at 20, 19, and 36 pages in length. See ECF Nos. 56, 57, and 62.
      The motion for preliminary injunction also fails to present an argument for how
the plaintiffs are likely to succeed on the merits of their claims. See Pls.’ Mot. for
Prelim. Inj., ECF No. 53 at 4. Instead, it purports to incorporate a 50-page motion
for summary judgment that was filed on July 13, 2021. See id.




motion to strike                                                                Page 1 of 6
      Case 1:21-cv-00616-RP Document 71 Filed 08/16/21 Page 2 of 6



    The plaintiffs have used these incorporation-by-reference maneuvers to give
themselves 133 pages of preliminary-injunction briefing: 8 pages for the original mo-
tion, plus 50 pages for the incorporated summary-judgment brief, plus 75 pages for
their three briefs in opposition to the defendants’ Rule 12(b)(1) motions. The plain-
tiffs have done this without seeking leave of court to exceed the 20-page limit in Rule
7(c)(2). And they have done this without conferring with the defendants on whether
we would agree to any of this.
    Litigants are not permitted to circumvent word limits by incorporating other
briefs by reference. See Papp v. Fore-Kast Sales Co., 842 F.3d 805, 815–16 (3d Cir.
2016) (allowing parties to incorporate other briefs by reference “would effectively
nullify the page or word limits imposed by the appellate and local rules.”). The plain-
tiffs must seek leave of court if they wish to incorporate briefs that will push their
motion for preliminary injunction beyond the 20-page limit. And they must confer
with the defendants before doing so.
    The Court should strike the motion for preliminary injunction that the plaintiffs
filed on August 7, 2021, and it should instruct the plaintiffs to submit a new motion

that complies with Rule 7(c)(2). If the plaintiffs believe that they need more than 20
pages to present their arguments for a preliminary injunction, then they must seek

leave of court to exceed the page limits after conferring with the defendants. They do
not get to help themselves to 133 pages of preliminary-injunction briefing by incor-
porating other briefs by reference — and they cannot use this maneuver to force the
defendants to respond to 133 pages of briefing at the hearing set for August 30.

                                 CONCLUSION
    The Court should strike the plaintiffs’ motion for preliminary injunction for vio-
lating Rule 7(c)(2).




motion to strike                                                             Page 2 of 6
     Case 1:21-cv-00616-RP Document 71 Filed 08/16/21 Page 3 of 6



                                    Respectfully submitted.

                                     /s/ Jonathan F. Mitchell
                                    Jonathan F. Mitchell
                                    Texas Bar No. 24075463
                                    Mitchell Law PLLC
                                    111 Congress Avenue, Suite 400
                                    Austin, Texas 78701
                                    (512) 686-3940 (phone)
                                    (512) 686-3941 (fax)
                                    jonathan@mitchell.law

                                    Counsel for Defendant
Dated: August 16, 2021              Mark Lee Dickson




motion to strike                                                Page 3 of 6
      Case 1:21-cv-00616-RP Document 71 Filed 08/16/21 Page 4 of 6



                    CERTIFICATE OF CONFERENCE
    I certify that I conferred with Marc Hearron, counsel for the plaintiffs, and he
informed me that the plaintiffs oppose this motion.



                                           /s/ Jonathan F. Mitchell
                                          Jonathan F. Mitchell
                                          Counsel for Defendant
                                          Mark Lee Dickson




motion to strike                                                          Page 4 of 6
     Case 1:21-cv-00616-RP Document 71 Filed 08/16/21 Page 5 of 6



                        CERTIFICATE OF SERVICE
   I certify that on August 16, 2021, I served this document by CM/ECF upon:

Christen Mason Hebert                   Julie Murray
Johns & Hebert PLLC                     R ichard Muniz
2028 East Ben White Blvd                Planned Parenthood Federation of America
Suite 240-1000                          1110 Vermont Avenue, NW Suite 300
Austin, Texas 78741                     Washington, DC 20005
(512) 399-3150                          (202) 973-4997
chebert@johnshebert.com                 julie.murray@ppfa.org
                                        richard.muniz@ppfa.org
Counsel for all Plaintiffs
                                        Counsel for Planned Parenthood of
Marc Hearron                            Greater Texas Surgical Health Services,
Center for Reproductive Rights          Planned Parenthood South Texas
1634 Eye Street, NW, Suite 600          Surgical Center, Planned Parenthood
Washington, DC 20006                    Center for Choice, and Bhavik Kumar
(202) 524-5539
mhearron@reprorights.org                Julia K aye
                                        Brigitte A miri
Molly Duane                             Chelsea Tejada
Kirby Tyrrell                           American Civil Liberties Union Foundation
Melanie Fontes                          125 Broad Street, 18th Floor
Center for Reproductive Rights          New York, New York 10004
199 Water Street, 22nd Floor            (212) 549-2633
New York, New York 10038                jkaye@aclu.org
(917) 637-3631                          bamiri@aclu.org
mduane@reprorights.org                  ctejada@aclu.org
ktyrrell@reprorights.org
mfontes@reprorights.org                 Lorie Chaiten
                                        American Civil Liberties Union Foundation
Jamie A. Levitt                         1640 North Sedgwick Street
J. A lexander Lawrence                  Chicago, Illinois 60614
Morrison & Foerster LLP                 (212) 549-2633
250 West 55th Street                    rfp_lc@aclu.org
New York, New York 10019
(212) 468-8000                          A driana Pinon
jlevitt@mofo.com                        David Donatti
alawrence@mofo.com                      A ndre Segura
                                        ACLU Foundation of Texas, Inc.
Counsel for Whole Woman’s Health,       5225 Katy Freeway, Suite 350
Whole Woman’s Health Alliance, Marva    Houston, TX 77007
Sadler, Southwestern Women’s Surgery    (713) 942-8146 (phone)
Center, Allison Gilbert, Brookside      (713) 942-8966 (fax)



motion to strike                                                       Page 5 of 6
     Case 1:21-cv-00616-RP Document 71 Filed 08/16/21 Page 6 of 6



Women’s Medical Center PA d/b/a           apinon@aclutx.org
Brookside Women’s Health Center and       ddonatti@aclutx.org
Austin Women’s Health Center, Alamo       asegura@aclutx.org
City Surgery Center PLLC d/b/a Alamo
Women’s Reproductive Services, Houston    Counsel for Houston Women’s Clinic
Women’s Reproductive Services, Daniel
Kanter, and Erika Forbes,                 Benjamin S. Walton
                                          Christopher D. Hilton
Stephanie Toti                            Halie Daniels
Lawyering Project                         Assistant Attorneys General
41 Schermerhorn Street #1056              General Litigation Division
Brooklyn, New York 11201                  Beth Klusm ann
(646) 490-1083                            Assistant Solicitor General
stoti@lawyeringproject.org                Natalie Thompson
                                          Assistant Solicitor General
Rupali Sharm a                            Office of the Attorney General
Lawyering Project                         P.O. Box 12548, Capitol Station
197 Pine Street, Apt. 23                  Austin, Texas 78711-2548
Portland, Maine 04102                     (512) 463-2120 (phone)
(908) 930-6445                            (512) 320-0667 (fax)
rsharma@lawyeringproject.org              benjamin.walton@oag.texas.gov
                                          christopher.hilton@oag.texas.gov
Counsel for The Afiya Center, Frontera    halie.daniels@oag.texas.gov
Fund, Fund Texas Choice, Jane’s Due       beth.klusmann@oag.texas.gov
Process, Lilith Fund for Reproductive     natalie.thompson@oag.texas.gov
Equity, North Texas Equal Access Fund
                                          Counsel for State Defendants
A ndrew B. Stephens
Heather Gebelin Hacker
Hacker Stephens LLP
108 Wild Basin Road South, Suite 250
Austin, Texas 78746
(512) 399-3022 (phone)
andrew@hackerstephens.com
heather@hackerstephens.com

Counsel for Defendant Penny Clarkston
                                          /s/ Jonathan F. Mitchell
                                         Jonathan F. Mitchell
                                         Counsel for Defendant
                                         Mark Lee Dickson




motion to strike                                                         Page 6 of 6
